DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.   
	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 2009/0106110), hereinafter referred to as Stannard, in view of Prakash (US 2013/0347025), hereinafter referred to as Prakash, in view of Kanojia (US 2012/0266201), hereinafter referred to as Kanojia, in view of Watterson (US 2006/0205566), hereinafter referred to as Watterson.

7.	Regarding claim 1, Stannard discloses a media distribution system comprising:  a database storing information relating to the media assets available through a plurality of content servers, a plurality of application servers, a plurality of content providers associated with the media assets and/or the plurality of content servers, a plurality of end- users, and plurality of end-user devices (fig. 1-2, 7-11, paragraphs 72-73, 79-80 wherein database maintains information regarding content available to a plurality of user for a plurality of users); 
a platform server operable to facilitate distribution of the media assets between the plurality of content servers, the plurality of application servers and the plurality of (fig. 1-2, paragraph 72-73 wherein platform server provides access to content to a plurality of device from a plurality of content providers), 
the platform server configured to:  generate a plurality of channels, each channel having channel characteristics associated with one or more of the plurality of application servers and/or plurality of content servers and defining at least one media asset of the media assets for distribution from the content server of the plurality of content servers through the platform server (fig. 19, paragraph 134 wherein variable content selection are available to be provided to mobile devices).
	However Stannard is silent in regards to disclosing process a subscription request from an end-user in the plurality of end-users for one of the plurality of channels, wherein the subscription request is granted to the end-user if associated end- user information satisfies the content restriction data and the channel characteristics.
Prakash process a subscription request from an end-user in the plurality of end-users for one of the plurality of channels, wherein the subscription request is granted to the end-user if associated end- user information satisfies the content restriction data and the channel characteristics (fig. 1, paragraphs 19 and 21 wherein user can submit a subscription request, and only accessing content up to a predetermined content rating).  Prakash (paragraph 20) provides motivation to combine the references wherein in a multi-server system, requested content is retrieve and delivered to subscribers.  All of the elements are known.  Combining the references would yield the instant claims wherein system receives request from users, and provides authorized content to requesting subscriber devices.  Therefore the invention would have been 
However Stannard and Prakash are silent in regards to disclosing a plurality of content providers each comprising a content generation module configured to generate media assets in real-time in response to received data; maintain content restriction data relating to the media assets, the content restriction data including territorial restrictions received from an associated content provider, wherein the territorial restrictions restrict access to the media assets based on a geographical location associated with an Internet Protocol (IP) address associated with an end-user device in the plurality of end-user devices; and deliver at least one selected media asset to the end-user device through the platform server in accordance with the granted subscription request.
Kanojia discloses a plurality of content providers each comprising a content generation module configured to generate media assets in real-time in response to received data (fig. 1-3, paragraphs 30-32 wherein plurality of user request access to content from regional content providers);
maintain content restriction data relating to the media assets, the content restriction data including territorial restrictions received from an associated content provider, wherein the territorial restrictions restrict access to the media assets based on a geographical location associated with an Internet Protocol (IP) address associated with an end-user device in the plurality of end-user devices (fig. 1-3, paragraphs 8, 46-49 and 58-60 wherein location of user is determined to restrict access to media content);
(fig. 3-4, paragraphs 64-65 wherein streaming server streams the requested content data to the user device until complete).  Kanojia (paragraph 77) provides motivation to combine the references wherein based on user’s home market of the individual user, and list of available broadcasts are displayed to the user for content selection.  All of the elements are known.  Combining the references would yield the instant claims wherein a plurality of content providers provide location based content to a plurality of requesting users.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Stannard, Prakash, and Kanojia are silent in regards to disclosing receive performance data from the end-user device, the performance data based on activity by the end-user when the end-user interacts with the end-user device during streaming of the at least one selected media asset, wherein the content generation module is configured to generate new media content in real-time in response to the performance data.
Watterson discloses receive performance data from the end-user device, the performance data based on activity by the end-user when the end-user interacts with the end-user device during streaming of the at least one selected media asset, wherein the content generation module is configured to generate new media content in real-time in response to the performance data (fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed).  (paragraphs 19 and 26) provides motivation to combine the references wherein excise device includes sensors to measure pulse rate of a user’s exercise event, in order to provide motivational content in relation to the user activity input.  All of the elements are known.  Combining the references would yield the instant claims wherein user activity is measured while viewing content in order to provide user sensor data to be displayed while viewing content.  All of the elements are known.  Combining the references would yield the instant claims wherein activity is measured while viewing content in order to provide user sensor data to be displayed while viewing content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 2, Prakash discloses the media distribution system of claim 1, wherein the platform server is further configured to process a payment from the end-user in accordance with the granted subscription request (fig. 11, paragraph 11 wherein payment options are based on amount of content consumed by user);
and allocate a portion of the payment among a merchant associated with the application server and the content provider, in accordance with the content restriction data, the channel characteristics and/or the subscription request (fig. 11, paragraph 14 wherein payment for used and accessed content amount is distributed among vendors providing content).

9.	Regarding claim 11, Stannard discloses a method comprising:  storing information relating to the media assets available through a plurality of remote content (fig.1-2, 7-11, paragraphs 72-73, 79-80 wherein database maintains information regarding content available to a plurality of user for a plurality of users); 
facilitating, by a platform server, distribution of media assets between the plurality of content servers, the plurality of application servers, and the plurality of end-user devices (fig. 1-2, paragraph 72-73 wherein platform server provides access to content to a plurality of device from a plurality of content providers), 
including:  generating a plurality of channels, each channel having channel characteristics associated with an application server of the plurality of application servers and/or a content provider of the plurality of content servers and defining at least one media asset of the media assets for delivery to an end-user device (fig. 19, paragraph 134 wherein variable content selection are available to be provided to mobile devices).
However Stannard is silent in regards to disclosing processing a subscription request from an end-user in the plurality of end-users for one of the plurality of channels, wherein the subscription request is granted if the end-user satisfies the content restriction data and the channel characteristics.
Prakash discloses processing a subscription request from an end-user in the plurality of end-users for one of the plurality of channels, wherein the subscription request is granted if the end-user satisfies the content restriction data and the channel characteristics (fig. 1, paragraphs 19 and 21 wherein user can submit a subscription request, and only accessing content up to a predetermined content rating).  Prakash (paragraph 20) provides motivation to combine the references wherein in a multi-server system, requested content is retrieve and delivered to subscribers.  All of the elements are known.  Combining the references would yield the instant claims wherein system receives request from users, and provides authorized content to requesting subscriber devices.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Stannard and Prakash are silent in regards to disclosing generating through a content provider comprising a content generation module new media content in real-time in response to received data; maintaining content restriction data relating to the stored media assets, the content restriction data including territorial restrictions received from an associated content provider, wherein the territorial restrictions restrict access to the media assets based on a geographical location associated with an Internet Protocol (IP) address associated with an end-user device in the plurality of end-user devices; and delivering, by the platform server, at least one selected media asset received from the content server and an application facilitated through the application sever to the end-user device in accordance with the granted subscription request.
Kanojia discloses generating through a content provider comprising a content generation module new media content in real-time in response to received data (fig. 1-3, paragraphs 30-32 wherein plurality of user request access to content from regional content providers);
maintaining content restriction data relating to the stored media assets, the content restriction data including territorial restrictions received from an associated content provider, wherein the territorial restrictions restrict access to the media assets (fig. 1-3, paragraphs 8, 46-49 and 58-60 wherein location of user is determined to restrict access to media content);
and delivering, by the platform server, at least one selected media asset received from the content server and an application facilitated through the application sever to the end-user device in accordance with the granted subscription request (fig. 3-4, paragraphs 64-65 wherein streaming server streams the requested content data to the user device until complete).  Kanojia (paragraph 77) provides motivation to combine the references wherein based on user’s home market of the individual user, and list of available broadcasts are displayed to the user for content selection.  All of the elements are known.  Combining the references would yield the instant claims wherein a plurality of content providers provide location based content to a plurality of requesting users.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Stannard, Prakash, and Kanojia are silent in regards to disclosing receiving performance data from the end-user device, the performance data based on activity by the end-user when the end-user interacts with the end-user device during streaming of the at least one selected media asset, wherein the content generation module is configured to generate new media content in real-time in response to the performance data.
Watterson discloses receiving performance data from the end-user device, the performance data based on activity by the end-user when the end-user interacts with (fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed).  Watterson (paragraphs 19 and 26) provides motivation to combine the references wherein excise device includes sensors to measure pulse rate of a user’s exercise event, in order to provide motivational content in relation to the user activity input.  All of the elements are known.  Combining the references would yield the instant claims wherein user activity is measured while viewing content in order to provide user sensor data to be displayed while viewing content.  All of the elements are known.  Combining the references would yield the instant claims wherein activity is measured while viewing content in order to provide user sensor data to be displayed while viewing content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10.	Regarding claim 12, Prakash discloses the method of claim 11, further comprising processing, via the platform server, a payment from the end-user in accordance with the granted subscription request (fig. 11, paragraph 11 wherein payment options are based on amount of content consumed by user); 
and allocating a portion of the payment among a merchant associated with the application server and the content provider, in accordance with the content restriction data, the channel characteristics and/or the subscription request (fig. 11, paragraph 14 wherein payment for used and accessed content amount is distributed among vendors providing content).

11.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard, in view of Prakash, in view of Kanojia, in view of Watterson, in view of Jaini (US 2019/0018572), hereinafter referred to as Jaini.

12.	Regarding claim 3, Stannard, Prakash, Kanojia and Watterson are silent in regards to disclosing the media distribution system of claim 1 wherein the platform server is further configured to receive user-generated content from an end-user application running on the end-user device, the application server, and/or the content server and mix the user generated content with the at least one selected media asset before delivery to the end-user device.
Jaini discloses the media distribution system of claim 1 wherein the platform server is further configured to receive user-generated content from an end-user application running on the end-user device, the application server, and/or the content server and mix the user generated content with the at least one selected media asset before delivery to the end-user device (fig. 1-2, paragraphs 73-74 and 90 wherein user generated content is mixed with a source content item that can be stored on a server to be shared with members of the users social network or by means of URL link request wherein merged content can be shared with others).  Jaini (paragraphs 30 and 35) provides motivation to combine the references wherein users can view content from a content sharing platform/server via a plurality of client devices, and the end users may 

13.	Regarding claim 13, Jaini discloses the method of claim 11, further comprising receiving user- generated content from an end-user application running on the end-user device, the application server, and/or the content server and mixing, by the platform server, the user-generated content with the at least one media asset before delivery to the end- user device (fig. 1-2, paragraphs 73-74 and 90 wherein user generated content is mixed with a source content item that can be stored on a server to be shared with members of the users social network or by means of URL link request wherein merged content can be shared with others).

14.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard, in view of Prakash, in view of Kanojia, in view of Watterson, in view of Martin (US 2014/0114450), hereinafter referred to as Martin.

15.	Regarding claim 4, Stannard, Prakash, Kanojia and Watterson are silent in regards to disclosing the media distribution system of claim 1, wherein the database includes data organized by a subscription model, including multiple subscription plans defined by the plurality of content providers and/or the plurality of application servers 
Martin discloses the media distribution system of claim 1, wherein the database includes data organized by a subscription model, including multiple subscription plans defined by the plurality of content providers and/or the plurality of application servers that are produced, syndicated and administered by the platform server as subscription media channels (fig. 1, pg. 3, paragraphs 41-43 wherein system ascertains subscription level access for a given user to determine authorization to access different levels of content).  Martin (paragraph 41) provides motivation to combine the references wherein system database keeps track of various levels of subscription service available to the user.  All of the elements are known.  Combining the references would yield the instant claims wherein database administers the various level of subscription access available to the user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

16.	Regarding claim 14, Martin discloses the method of claim 11, wherein storing information includes organizing data by a subscription model, including multiple subscription plans defined by the plurality of content providers and/or the plurality of application servers that are produced, syndicated and administered by the platform server as subscription media channels (fig. 1, pg. 3, paragraphs 41-43 wherein system ascertains subscription level access for a given user to determine authorization to access different levels of content).

17.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard, in view of Prakash, in view of Kanojia, in view of Watterson, in view of Cobban (US 2016/0358161), hereinafter referred to as Cobban.

18.	Regarding claim 5, Stannard, Prakash, Kanojia and Watterson are silent in regards to disclosing the media distribution system of claim 1, further comprising a crypto- currency engine operable to generate, sell, trade, and administer crypto-currency tokens, wherein the crypto-currency tokens have value recognized by the platform server, and wherein the platform server is further configured to accept one or more of the crypto-currency tokens as payment for the subscription.
Cobban discloses the media distribution system of claim 1, further comprising a crypto- currency engine operable to generate, sell, trade, and administer crypto-currency tokens (fig. 4-5, paragraph 81 wherein system utilizes and generates a consumer wallet featuring crypto information and payment token to allow for payment of content rendered to user); 
wherein the crypto-currency tokens have value recognized by the platform server (fig. 3-4, paragraph 89 wherein system establishes value of token to be used by the user); 
and wherein the platform server is further configured to accept one or more of the crypto-currency tokens as payment for the subscription (fig. 1, paragraph 112 wherein system utilizes payment tokens in the user consumer wallet to allow the user to pay for content accessed through the system).  Cobban (paragraph 88) provides motivation to 

19.	Regarding claim 6, Cobban discloses the media distribution system of claim 5, wherein selling specific crypto-currency tokens corresponds with selling a portion of the subscription (fig. 1, paragraph 112 wherein system utilizes payment tokens in the user consumer wallet to allow user to pay for subscription).

20.	Regarding claim 15, Cobban discloses the method of claim 11, further comprising generating, selling and/or administering crypto-currency tokens (fig. 4-5, paragraph 81 wherein system utilizes and generates a consumer wallet featuring crypto information and payment token to allow for payment of content rendered to user); 
wherein the crypto-currency tokens have value recognized by the platform server (fig. 3-4, paragraph 89 wherein system establishes value of token to be used by the user); 
and wherein the platform server is further configured to accept one or more of the crypto-currency tokens as payment for the subscription (fig. 1, paragraph 112 wherein system utilizes payment tokens in the user consumer wallet to allow user to pay for subscription)..

21.	Regarding claim 16, Cobban discloses the method of claim 15, wherein selling specific crypto-currency tokens corresponds with selling a portion of the subscription (fig. 4-6, paragraph 78 wherein users consumer wallet can facilitate payment for a portion of a subscription). 
wherein the platform may also offer the option for end users to trade tokens across subscription channels under certain business conditions, and/or support end users' trade of such tokens (fig. 3, paragraph 76 wherein user can trade tokens with other consumers of content).

22.	Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard, in view of Prakash, in view of Kanojia, in view of Watterson, in view of Pinkerton (US 2016/0325145), hereinafter referred to as Pinkerton.

23.	Regarding claim 7, Watterson discloses the media distribution system of claim 1, wherein the platform server is further configured to:  receive performance data from the exercise apparatus, the performance data including sensor data, user performance metrics and/or user preference data based on activity by the first user when the first user causes a movement of a portion of the exercise apparatus during the selected archived exercise class, and including a first user performance parameter (fig. 6-8, paragraphs 26 and 59-60 wherein system measures user heart rate during use of exercise equipment in relation with presented content, in order to determine additional content to provide to the user),
(fig. 6-8, paragraphs 21-23 wherein system facilitates multiple trainers to acquiring performance data for multiple users using exercise equipment): 
receive the new media content associated with the exercise session from at least one of the plurality of content providers in response to the session performance data (fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed),
and deliver the updated new media content to the exercise apparatus (fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed), 
wherein the new media content associated with the exercise class includes computer-generated, or computer-modified, media content generated from the performance data through a neural network, or a combination of pre-existing content and computer-generated or computer modified media generated and combined from the performance data through a neural network (fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed), 
and wherein the content generation module is configured to provide the performance data to a feature extraction module to extract corresponding data characteristics and provide the corresponding data characteristics as an input to the neural network configured to output new computer-generated content (fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed).
However Stannard, Prakash, Kanojia and Watterson are silent in regards to disclosing wherein the at least one selected media asset has a format compatible with an exercise apparatus and includes content associated with an exercise session for the exercise apparatus.
Pinkerton discloses wherein the at least one selected media asset has a format compatible with an exercise apparatus and includes content associated with an exercise session for the exercise apparatus (fig. 6, paragraph 50 wherein exercise content is relative to the stationary bike exercise equipment).  Pinkerton (paragraph 56) provides motivation to combine the references wherein price per exercise package is presented to the user, and also displaying means for providing reimbursement for system use of copyrighted material.  All of the elements are known.  Combining the references would yield the instant claims wherein user performance data can be tracked with provided exercise instructions performed on a given device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
  
24.	Regarding claim 8, Pinkerton discloses the media distribution system of claim 7, wherein the new media content associated with the exercise session includes unique computer-generated media content generated from the performance data and/or pre-existing content through a neural network (fig. 6, paragraph 55 wherein words to music is shown on display screen of exercise device to encourage user to sing while exercising).

25.	Regarding claim 9, Pinkerton discloses the media distribution system of claim 8, wherein the unique computer-generated media content includes computer generated music and/or computer-generated video (fig. 6, paragraph 55 wherein words to music is shown on display screen of exercise device to encourage user to sing while exercising);
wherein the unique computer-generated media content is created in realtime during the exercise session (fig. 6, paragraph 70 wherein words to music shown on display screen is the music currently being played); 
and wherein the unique computer-generated media content is modified in realtime in response to changes in the session data, including cadence, speed and/or heartrate data (fig. 6, paragraph 75 wherein exercise device displays and encourages increase in resistance level of exercise wherein target cadence is displayed near actual cadence and heart rate of user).

26.	Regarding claim 10, Pinkerton discloses the media distribution system of claim 7, wherein the at least one media asset includes exercise class content including audio cues from an exercise instructor and video content of the exercise instructor and/or scenery (fig. 9-11, paragraphs 60 and 68-69 wherein subscribers may be provided with classes taught by specific instructors); 
(fig. 1-4, paragraphs 40 and 43 wherein exercise bike can obtain an forward biometric information of the user of the device, featured on the Microsoft server platform); 
and wherein the application facilitating the exercise session generates session content for delivery to end-user device with the at least one selected media asset (fig. 6, paragraphs 74-75 wherein exercising routine is transmitted to participating exercising participants).

27.	Regarding claim 17, Watterson discloses the method of claim 11, wherein the method further comprises:  receiving performance data from the exercise apparatus, the performance data including sensor data, user performance metrics and/or user preference data based on activity by the first user when the first user causes a movement of a portion of the exercise apparatus during the selected archived exercise class, and including a first user performance parameter (fig. 6-8, paragraphs 26 and 59-60 wherein system measures user heart rate during use of exercise equipment in relation with presented content, in order to determine additional content to provide to the user); 
forwarding the performance data to the plurality of content provider providers (fig. 6-8, paragraphs 21-23 wherein system facilitates multiple trainers to acquiring performance data for multiple users using exercise equipment);
(fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed); 
and delivering the new media content to the exercise apparatus, wherein the new media content associated with the exercise class includes computer-generated, or computer-modified, media content generated from the performance data through a neural network, or a combination of pre-existing content and computer-generated or computer modified media generated and combined from the performance data through a neural network (fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed), 
wherein corresponding data characteristics are extracted from the performance data, and wherein the corresponding data characteristics are provided as an input to the neural network configured to output new computer-generated content (fig. 6-8, paragraphs  26, 59-60, 117, 194 and 238 wherein user heart rate in relation to exercise being performed causes system to provide motivational content on content display with the content being displayed).
However Stannard, Prakash, Kanojia and Watterson are silent in regards to disclosing wherein the at least one selected media asset has a format compatible with an exercise apparatus and includes content associated with an exercise session for the exercise apparatus.
(fig. 6, paragraph 50 wherein exercise content is relative to the stationary bike exercise equipment).  Pinkerton (paragraph 56) provides motivation to combine the references wherein price per exercise package is presented to the user, and also displaying means for providing reimbursement for system use of copyrighted material.  All of the elements are known.  Combining the references would yield the instant claims wherein user performance data can be tracked with provided exercise instructions performed on a given device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

28.	Regarding claim 18, Pinkerton discloses the method of claim 17, wherein the new media content associated with the exercise session includes unique computer-generated media content and/or unique computer-augmented media content, created in real time from the performance data through a neural network (fig. 6, paragraph 55 wherein words to music is shown on display screen of exercises device to encourage user to sing while exercising).

29.	Regarding claim 19, Pinkerton discloses the method of claim 18, wherein the unique computer-generated and/or the computer-augmented media content includes computer-generated music and/or computer-generated video, or computer-augmented music and/or computer-augmented video (fig. 6, paragraph 55 wherein words to music is shown on display screen of exercises device to encourage user to sing while exercising),
wherein the computer-generated media content is generated in realtime during the exercise session (fig. 6, paragraph 70 wherein words to music shown on display screen is the music currently being played); 
and wherein the computer-augmented media content is augmented in realtime during the exercise session (fig. 6, paragraph 70 wherein words to music shown on display screen is the music currently being played); 
and wherein the computer-generated and/or the computer-augmented media content changes in response to changes in the session data, including but not limited to cadence, speed, length, temperate, location, light, and/or heartrate data (fig. 6, paragraph 75 wherein exercise device displays and encourages increase in resistance level of exercise wherein target cadence is displayed near actual cadence and heart rate of the user);
wherein the computer-generated and/or computer-augmented media content changes in response to past session data such as end user set preferences, end user choices such as liked songs, playlists and genres, and end user historic exercise session performance data (fig. 7, paragraph 53 wherein user preferences are used to select preferred music to provide to user).

30.	Regarding claim 20, Pinkerton discloses the method of claim 17, wherein the at least one media asset includes exercise class content including audio cues from an exercise instructor and video content of the exercise instructor and/or scenery (fig. 9-11, paragraphs 60 and 68-69 wherein subscribers may be provided with classes taught by specific instructors); 
wherein the exercise class content associated with the exercise session is delivered to end-user device by the application server through an application facilitating the exercise session (fig. 1-4, paragraphs 40 and 43 wherein exercise bike can obtain an forward biometric information of the user of the device, featured on the Microsoft server platform); 
and wherein the application facilitating the exercise session generates session content for delivery to end-user device with the media assets (fig. 6, paragraphs 74-75 wherein exercising routine is transmitted to participating exercising participants).

Conclusion
31.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fishbein (US 2013/0225369) discloses a system for exercise in an interactive virtual environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424